Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 September 9, 2008 Dear Shareholder, You are cordially invited to attend a Special General Meeting of Shareholders of Elron Electronic Industries Ltd. (the  Company ) to be held at 3:00 pm., Israel time, on October 12, 2008, at the Company's offices at 3 Azrieli Center, the Triangle Building, 42 nd Floor, Tel-Aviv, Israel. At this meeting you will be asked: 1. to elect Mr. Gad Arbel an External Director, as defined in the Israel Companies Law, 1999, to the Board of Directors of the Company, and 2. to approve payment of an annual bonus for 2007 to the Chairman of the Board of Directors, Mr. Arie Mientkavich. For the reasons set forth in the accompanying Proxy Statement, the Board of Directors unanimously recommends that you vote FOR the resolutions specified on the enclosed form of proxy. We look forward to greeting those shareholders present at the meeting personally; however, whether or not you plan to be with us at the meeting, it is important that your shares be represented.
